The defendants were tried at May Term, 1947, of Jackson Superior Court on two bills of indictment charging them with the murder of Jack Hall and Margie Maples Hall. It was alleged that the defendants were at the time engaged in the perpetration of a robbery. Both defendants were convicted of murder in the first degree, and judgment was entered by Bobbitt, Judge Presiding, sentencing them to death as the law directs. From this judgment the defendants gave notice of appeal to the Supreme Court, but no case on appeal has been made out or served within the time allowed by law, nor docketed in this Court. Nothing has been done towards perfecting the appeal, and the time therefor has expired. Counsel who appeared for the defendants below have notified the Solicitor for the State that they can find no reversible error in the trial, either in the evidence or the charge of the court, and authorize withdrawal of appeal.
The motion of the Attorney-General to docket and dismiss the appeal under Rule 17 is supported by the record and is allowed. We have examined the record and find that no error appears on the face of the record. S. v.Watson, 208 N.C. 70, 179 S.E. 455; S. v. McLeod, ante, 411,42 S.E.2d 464. The evidence shown by the record sent up was sufficient to support the verdict and judgment.
Judgment affirmed; appeal dismissed. *Page 650